Case 2:16-md-02744-DML-DRG ECF No. 705, PageID.31223 Filed 02/12/21 Page 1 of 16




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION - DETROIT

  IN RE: FCA US LLC MONOSTABLE
  ELECTRONIC GEARSHIFT
  LITIGATION

        MDL No. 2744                  Case No. 16-md-02744-DML-DRG
                                      Hon. David M. Lawson
  _______________________________________________

  SOPHIE MANNARINO, as
  Administrator for the Estate of
  MICHAEL J. MANNARINO, aka
  MICHAEL J. MANNARINO, JR.,
                                             Case No. 2:18-cv-10173-DML-DRG
        Plaintiff,

  v.

  FCA US LLC,

       Defendant.
  _______________________________________________

       DEFENDANT FCA US LLC’S MOTION TO EXCLUDE EXPERT
          TESTIMONY FROM UNQUALIFIED LAY WITNESSES

        Defendant FCA US LLC (“FCA US”) submits this motion, pursuant to

  Federal Rule of Evidence 702 and the United States Supreme Court’s decision in

  Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993), and requests that

  the Court exclude expert testimony from unqualified lay witnesses. In support of

  this Motion, FCA US relies upon the law and argument in its accompanying Brief

  in support and exhibits.
Case 2:16-md-02744-DML-DRG ECF No. 705, PageID.31224 Filed 02/12/21 Page 2 of 16




        Under E.D. Mich. L.R. 7.1(a), on February 10, 2021, counsel for FCA US

  contacted Plaintiff’s counsel to (i) explain this Motion and its legal basis, and (ii)

  request concurrence in the relief sought. Plaintiff’s counsel did not concur.

        WHEREFORE, FCA US LLC respectfully requests that this Court grant

  Defendant FCA US LLC’s Motion to Exclude Expert Testimony from Unqualified

  Lay Witnesses.

                                                Respectfully submitted,

                                                BUSH SEYFERTH PLLC

                                                By: /s/ Michael R. Williams
                                                Cheryl A. Bush (P37031)
                                                Michael R. Williams (P79827)
                                                100 W. Big Beaver Rd., Suite 400
                                                Troy, MI 48084
                                                Tel: (248) 822-7800
                                                bush@bsplaw.com
                                                williams@bsplaw.com

                                                DYKEMA GOSSETT PLLC

                                                By: /s/ Derek S. Whitefield
                                                James P. Feeney (P13335)
                                                Derek S. Whitefield (P38045)
                                                Fred J. Fresard (P43694)
                                                39577 Woodward Avenue, Suite 300
                                                Bloomfield Hills, MI 48304-2820
                                                Tel: (248) 203-0700
                                                jfeeney@dykema.com
                                                dwhitefield@dykema.com
                                                ffresard@dykema.com

  Dated: February 12, 2021                      Attorneys for FCA US LLC



                                            2
Case 2:16-md-02744-DML-DRG ECF No. 705, PageID.31225 Filed 02/12/21 Page 3 of 16




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION - DETROIT

  IN RE: FCA US LLC MONOSTABLE
  ELECTRONIC GEARSHIFT
  LITIGATION

        MDL No. 2744                  Case No. 16-md-02744-DML-DRG
                                      Hon. David M. Lawson
  _______________________________________________

  SOPHIE MANNARINO, as
  Administrator for the Estate of
  MICHAEL J. MANNARINO, aka
  MICHAEL J. MANNARINO, JR.,
                                          Case No. 2:18-cv-10173-DML-DRG
        Plaintiff,

  v.

  FCA US LLC,

       Defendant.
  _______________________________________________

             BRIEF IN SUPPORT OF DEFENDANT FCA US LLC’S
               MOTION TO EXCLUDE EXPERT TESTIMONY
                  FROM UNQUALIFIED LAY WITNESSES
Case 2:16-md-02744-DML-DRG ECF No. 705, PageID.31226 Filed 02/12/21 Page 4 of 16




                                 ISSUE PRESENTED

        Should this Court exclude opinion testimony about defect and causation from

  fact witnesses who (1) were not disclosed as experts and (2) are not qualified to offer

  expert opinions?

             FCA answers: Yes

             Plaintiff would answer: No

             The Court should answer: Yes




                                            ii
Case 2:16-md-02744-DML-DRG ECF No. 705, PageID.31227 Filed 02/12/21 Page 5 of 16




            CONTROLLING OR MOST APPROPRIATE AUTHORITIES

      Burnham v. United States, No. 07-cv-8017, 2009 WL 2169191 (D. Ariz.
       July 20, 2009)

      Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993)

      Hines v. City of Columbus, 676 F. App’x 546 (6th Cir. 2017)

      Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137 (1999)

      United States ex rel. Tenn. Valley Auth. v. 1.72 Acres of Land In Tenn., 821
       F.3d 742 (6th Cir. 2016).

      United States v. Garcia, 413 F.3d 201 (2d Cir. 2005)

      United States v. Kilpatrick, 798 F.3d 365 (6th Cir. 2015)

      Fed. R. Civ. P. 26

      Fed. R. Civ. P. 37

      Fed. R. Evid. 701




                                          iii
Case 2:16-md-02744-DML-DRG ECF No. 705, PageID.31228 Filed 02/12/21 Page 6 of 16




  I.    INTRODUCTION

        Plaintiff may seek to introduce the statements and conclusions of both a police

  officer who responded to the accident scene and a detective who conducted a post-

  accident investigation. Both witnesses authored reports that contain statements and

  conclusions concerning the gearshifter that Plaintiff alleges caused the accident at

  issue. But Plaintiff did not disclose either witness as an expert. More importantly,

  neither is qualified to offer expert testimony on defect or causation under Daubert

  and Federal Rule of Evidence 702. FCA US thus moves to preclude these witnesses

  from offering opinions about the accident’s cause or the subject gearshifter’s design

  (or purported defectiveness).

  II.   FACTUAL BACKGROUND

        This lawsuit arises from a February 15, 2017 accident in a shopping center

  parking lot in Brooklyn, New York. Plaintiff’s decedent, Michael Mannarino, was

  exiting his 2015 Jeep Grand Cherokee when the vehicle began to roll backwards.

  Plaintiff alleges that Mr. Mannarino was knocked down and that the vehicle rolled

  over him before coming to rest against a neighboring vehicle.

        New York City Police Officer Sheldon White responded to the shopping

  center within minutes. When he arrived at the scene, Officer White found Mr.

  Mannarino laying on the ground in front of the Jeep. Exhibit A, Accident Report, p.

  1; Exhibit B, White Dep. 15:23-16:11. None of the on-scene witnesses seemed to



                                           1
Case 2:16-md-02744-DML-DRG ECF No. 705, PageID.31229 Filed 02/12/21 Page 7 of 16




  know how the accident had occurred, White Dep. 24:9-18, and Mr. Mannarino told

  Officer White that he did not remember what happened, Accident Report, p. 1; White

  Dep. 16:4-7, 25:19-26:11. Based upon his observations of the accident site, Officer

  White prepared an accident report that concluded that Mr. Mannarino was

  “presumably run over by his own car due to it not being in park.” Accident Report,

  p. 3.

          The day after the accident, Officer White’s supervisor amended the Accident

  Report to indicate that “the cause of this collision was a mechanical defect from a

  manufacture safety recall that was not corrected.” White Dep. 74:19-75:21; Exhibit

  C, Amended Police Accident Report, p. 3. At his deposition, however, Officer

  White testified that he has never even reviewed the recall; he also does not have any

  first-hand knowledge about the alleged mechanical defect. White Dep. 76:23-78:13.

  Nothing suggests that Officer White has special training or expertise in evaluating

  vehicle defects or determining whether alleged defects have caused automobile

  accidents.

          Detective Steve Horn of the NYPD Collision Investigation Squad opened in

  a formal investigation the day after the accident. As part of that investigation,

  Detective Horn determined that the Jeep was subject to an open recall that involved

  the vehicle’s gearshifter. After reviewing the recall information, Detective Horn

  wrote that the accident happened because Mr. Mannarino (1) failed to ensure that



                                           2
Case 2:16-md-02744-DML-DRG ECF No. 705, PageID.31230 Filed 02/12/21 Page 8 of 16




  the vehicle was in park before to exiting his vehicle and (2) failed to complete the

  gearshifter-related recall.    Exhibit D, New York City Police Department

  Investigative Report, pp. 22, 43.

  III.   LEGAL STANDARD

         A.    Expert Testimony

         Federal Rule of Evidence 702 sets forth the basic guidelines for expert

  testimony. For expert testimony to be admissible under this Rule, the Court must

  determine that (1) the witness is qualified; (2) the expert’s methodology is reliable;

  and (3) the testimony will assist the trier of fact to understand the evidence or to

  determine a fact in issue. Pride v. BIC Corp., 218 F.3d 566, 577 (6th Cir. 2000).

         Under the Supreme Court’s decision in Daubert v. Merrell Dow

  Pharmaceuticals, 509 U.S. 579 (1993), courts are obligated to act as “gatekeepers”

  and should not admit expert testimony unless the testimony is both reliable and

  relevant. Johnson v. Manitowoc Boom Trucks, Inc., 484 F.3d 426, 429 (6th Cir.

  2007). The court’s gatekeeping function applies to all expert testimony, whether

  based on scientific, technical, or other specialized knowledge, Kumho Tire Co., Ltd.

  v. Carmichael, 526 U.S. 137, 141 (1999), and “[t]he party proffering the expert

  testimony bears the burden of showing its admissibility under Rule 702 by a

  preponderance of the proof,” Estate of Collins v. Wilburn, 253 F. Supp. 3d 989, 991

  (E.D. Ky. 2017).



                                            3
Case 2:16-md-02744-DML-DRG ECF No. 705, PageID.31231 Filed 02/12/21 Page 9 of 16




        B.     Lay Witness Testimony

        Under Federal Rule of Evidence 701, a lay witness may only offer testimony

  in the form of opinions or inferences after satisfying foundational requirements that

  the opinion is “(a) rationally based on the perception of the witness, (b) helpful to a

  clear understanding of the witness’ testimony or the determination of a fact in issue,

  and (c) not based on scientific, technical, or other specialized knowledge within the

  scope of Rule 702.” Fed. R. Evid. 701 (emphasis added).

        The “purpose of the foundation requirements of the federal rules governing

  opinion evidence is to ensure that such testimony does not so usurp the fact-finding

  function of the jury.” United States v. Garcia, 413 F.3d 201, 210-11 (2d Cir. 2005)

  (citing Fed. R. Evid. 704, Advisory Committee Notes on 1972 Proposed Rules).

  Further, the requirement that lay testimony not be based on scientific or technical

  knowledge is in place “to prevent a party from conflating expert and lay opinion

  testimony thereby conferring an aura of expertise on a witness without satisfying the

  reliability standard for expert testimony set forth in Rule 702 and the pre-trial

  disclosure requirements set forth in . . . Fed. R. Civ. P. 26.” Id. at 215 (citing Fed.

  R. Evid. 701, Advisory Committee Notes on 2000 Amendments).

  IV.   ARGUMENT

        The Court could exclude the proposed defect and causation opinions from

  these police officers for two independent reasons. First, Plaintiff never disclosed



                                            4
Case 2:16-md-02744-DML-DRG ECF No. 705, PageID.31232 Filed 02/12/21 Page 10 of 16




   them as potential experts. Second, neither police office is qualified to opine on the

   human-factors or vehicle-design-related issues that defect and causation opinions

   implicate here.

         A.     Plaintiff did not disclose these officers as experts.

         As this Court has already explained (while excluding many of Plaintiff’s other

   experts for untimely disclosure), Federal Rule of Civil Procedure 26(a)(2) requires

   parties to provide certain disclosures as to witnesses who will provide expert

   testimony.    That’s true even for non-retained experts.          See Fed. R. Civ. P.

   26(a)(2)(C). “[T]hese disclosures shall be made at the time and in the sequence

   directed by the court,” Rule 26(a)(2), and this Court ordered the parties here to make

   their expert disclosures by May 22, 2020.

         If a party fails to disclose, then that party is generally not allowed to use the

   proposed expert’s testimony at trial. See Fed. R. Civ. P. 37(c)(1) (“If a party fails to

   provide information or identify a witness as required by Rule 26(a) . . . the party is

   not allowed to use that information or witness to supply evidence . . . at a trial, unless

   the failure was substantially justified or is harmless.”). In other words, Federal Rule

   of Civil Procedure 37 calls for “automatic and mandatory [exclusion] unless non-

   disclosure was justified or harmless.” Dickenson v. Cardiax and Thoracic Surgery

   of Eastern Tenn., 388 F.3d 976, 983 (6th Cir. 2004). “[A]bsolute compliance” is

   required because the rule is such a central part of trial preparation. United States ex



                                               5
Case 2:16-md-02744-DML-DRG ECF No. 705, PageID.31233 Filed 02/12/21 Page 11 of 16




   rel. Tenn. Valley Auth. v. 1.72 Acres of Land In Tenn., 821 F.3d 742, 752 (6th Cir.

   2016).

         Plaintiff did not disclose either Police Officer White or Detective Horn as an

   expert witness before the May 2020 deadline—or at any point in the ensuing eight

   months. That nondisclosure, by itself, warrants their preclusion from offering any

   expert opinions on the supposed defect at issue in this litigation or the cause of the

   accident. See, e.g., Hines v. City of Columbus, 676 F. App'x 546, 554 (6th Cir. 2017)

   (finding that the district court properly prevented a police officer from offering an

   expert opinion where he was not disclosed as an expert witness); accord Bryant v.

   Colo. Dep't of Transp., No. 16-CV-01638-NYW, 2018 WL 2445831, at *5 (D. Colo.

   May 31, 2018) (excluding proposed expert testimony from trooper who was not

   disclosed as expert); Nichols v. Johnson, No. 00 C 7785, 2002 WL 826482, at *5

   (N.D. Ill. May 1, 2002) (same).

         B.     Plaintiff cannot establish that these officers are qualified to offer
                experts opinions—or establish that their conclusions reflect sound
                science.

         Only an expert would be fit to offer testimony on the cause of this accident or

   the existence of any defect in the Jeep’s gearshifter.       The functioning of an

   automobile—and, in particular, the vehicle’s transmission and gearshifter—is a

   complex process which demands specialized technical knowledge.                 Expert

   knowledge is likewise required to parse what happened during this accident. Among



                                             6
Case 2:16-md-02744-DML-DRG ECF No. 705, PageID.31234 Filed 02/12/21 Page 12 of 16




   other things, understanding the specifics of this accident requires an understanding

   of accident reconstruction, human factors analysis, biomechanics, occupant

   kinematics, and automobile design and engineering. These issues are so complex,

   that even the most well-credentialed experts have sometimes been unable to meet

   the task. See, e.g., Graves v. Mazda Motor Corp., 405 F. App’x 296, 300 (10th Cir.

   2010) (Gorsuch, J.) (holding that expert opining on purportedly defective gearshifter

   was properly excluded where he failed to apply human-factors analysis with

   sufficient rigor and affirming grant of summary judgment); cf. Ctr. for Auto Safety,

   Inc. v. Lewis, 685 F.2d 656, 663 (D.C. Cir. 1982) (Ginsburg, J.) (noting that NTHSA

   might have had difficulty sustaining a defect finding based on park-to-reverse

   allegations because “the interaction between driver and vehicle seemed a critical

   factor in the transmission malfunction”). Opinions on these subjects would not rely

   on any matters personally observed, either.

         Thus, Plaintiff cannot offer testimony on the alleged defect in the Jeep or the

   supposed cause of the accident if they are merely lay witneses. See, e.g., Burnham

   v. United States, No. CV-07-8017-PHX-DGC, 2009 WL 2169191, at *4 (D. Ariz.

   July 20, 2009) (holding that a lay witness “cannot provide opinions as to the cause

   of the accident under Rule 701”); Stepp v. Takeuchi Mfg Co (U.S.) Ltd., No. C07-

   5446RJB, 2008 WL 4460268, at *3 (W.D. Wash. Oct. 2, 2008) (“Takeuchi fails to

   persuade the Court that the cause of Mr. Stepp’s accident is the proper subject of



                                            7
Case 2:16-md-02744-DML-DRG ECF No. 705, PageID.31235 Filed 02/12/21 Page 13 of 16




   opinion testimony by lay witnesses who were not present at the time of the

   accident.”); Montag by Montag v. Honda Motor Co., 75 F.3d 1414, 1421 (10th Cir.

   1996) (holding that “testimony from the [lay] witness that the seat belt system was

   ‘defective’ or ‘poorly conceived’ would intrude into the realm of the expert

   witness”).

         Police Officer White and Detective Horn are not qualified to offer expert

   opinions on the cause of the accident or the alleged defect at issue. In this case,

   neither Police Officer White nor Detective Horn purport to be, nor could they qualify

   as, experts in the fields of human-factors analysis or automobile design and

   engineering. No other experience, training, education, or otherwise would equip

   them to speak to the complicated design and causation issues that this accident

   presents. See, e.g., Bowie v. Am. Home Assur. Co., No. CIV.A. 05-1381-JJB, 2009

   WL 960202, at *3 (M.D. La. Apr. 7, 2009) (excluding testimony from police officer

   about cause of accident given that proffering party had not offered any evidence that

   officer was qualified to so opine).

         Further, even if the officers were somehow qualified, their opinions here do

   not derive from any reliable methodology. They did not perform an accident

   reconstruction, and they did not inspect the Jeep’s gearshifter—let alone examine it

   with the level of scientific methodology that could render their conclusions

   admissible under Daubert and Rule 702. Moreover, Police Officer White and



                                            8
Case 2:16-md-02744-DML-DRG ECF No. 705, PageID.31236 Filed 02/12/21 Page 14 of 16




   Detective Wilson have no information concerning how Mr. Mannarino used the

   shifter was used, how he used the brake pedal, how he used the accelerator, what he

   did to set the vehicle in motion, or what he did once it began moving. In short, any

   opinions these witnesses may hold about the gearshifter or the accident’s cause

   amount to nothing more than mere possibilities based solely upon review of recall

   information, not reasonably certain probabilities. Such opinions are insufficiently

   reliable to be admissible under Daubert and Rule 702 and should be excluded by

   the Court.

         Police Officer White and Detective Horn are not qualified to opine on whether

   the subject accident resulted from a supposed defect or operator error. These

   individuals may testify as to their personal observations of the evidence at the

   accident scene, the activities they undertook at the accident scene, the investigation

   that they conducted, and specific tasks they performed. But they should not be

   permitted to offer defect and causation opinions that require specialized scientific or

   technical knowledge. They lack such knowledge. And nothing in the record

   suggests that their views on defect or causation derived from reliable methodologies

   recognized in those scientific and technical fields. See, e.g., Adams v. Pro Transp.,

   Inc., No. 8:00CV558, 2002 WL 801911, at *8 (D. Neb. Jan. 9, 2002) (excluding

   proposed testimony from trooper about cause of accident where trooper did not

   establish that he used a reliable methodology).



                                             9
Case 2:16-md-02744-DML-DRG ECF No. 705, PageID.31237 Filed 02/12/21 Page 15 of 16




         Allowing Plaintiff to introduce such opinions through fact witnesses would

   only serve to create the risk of “conferring an aura of expertise on a witness without

   satisfying the reliability standard for expert testimony.” United States v. Kilpatrick,

   798 F.3d 365, 381 (6th Cir. 2015) (quoting Garcia, 413 F.3d at 215). Accordingly,

   the Court must draw the line at factual testimony, and preclude any non-expert fact

   witnesses from testifying as to any opinions or conclusions concerning the supposed

   defect at issue in this litigation or the cause of the subject accident.

   V.    CONCLUSION

         For all these reasons, FCA US LLC requests that this Court preclude these

   witnesses from offering opinions or conclusions concerning the supposed defect at

   issue in this litigation or the cause of the subject accident.



                                                   Respectfully submitted,

                                                   BUSH SEYFERTH PLLC

                                                   By: /s/ Michael R. Williams
                                                   Cheryl A. Bush (P37031)
                                                   Michael R. Williams (P79827)
                                                   100 W. Big Beaver Rd., Suite 400
                                                   Troy, MI 48084
                                                   Tel: (248) 822-7800
                                                   bush@bsplaw.com
                                                   williams@bsplaw.com




                                              10
Case 2:16-md-02744-DML-DRG ECF No. 705, PageID.31238 Filed 02/12/21 Page 16 of 16




                                            DYKEMA GOSSETT PLLC

                                            By: /s/ Derek S. Whitefield
                                            James P. Feeney (P13335)
                                            Derek S. Whitefield (P38045)
                                            Fred J. Fresard (P43694)
                                            39577 Woodward Avenue, Suite 300
                                            Bloomfield Hills, MI 48304-2820
                                            Tel: (248) 203-0700
                                            jfeeney@dykema.com
                                            dwhitefield@dykema.com
                                            ffresard@dykema.com

   Dated: February 12, 2021                 Attorneys for FCA US LLC




                                       11
